DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 17, 2021 has been entered.

Status
This instant application No. 16/282397 has claims 1-3, 5-11, and 13-19 pending.  
Claims 4, 12, and 20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, 15, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No. US2015/0356773 published on December 10, 2015; hereinafter Kumar) in view of Lee et al. (Pub. No. US2016/0041834 filed on August 6, 2015; hereinafter Lee) in view of Ozerov et al. (Pat. No. US/10848568 filed on July 3, 2018; hereinafter Ozerov).
Regarding claims 1 and 9, Kumar discloses the following: 
A method of processing an image frame by a first accessibility engine, the first accessibility engine located on a virtualized desktop infrastructure (VDI) client running on a client device, the method comprising: 
Accessing, by the VDI client, a remote virtual machine (VM) running on a host device, the remote VM being connected to the VDI client through a network; 
(Kumar teaches accessing by the VDI client a remote virtual machine (VM) [0047] running on a host device [0045, 0047], the remote VM being connected to the VDI client [0002, 0047] through a network [0047, 0076], e.g. “A virtual desktop 126 can include a shared desktop allowing users to access a single shared remote-desktop-services desktop” [0047])
receiving by the first accessibility engine the image frame from the remote VM across the network; and 
(Kumar teaches receiving by the first accessibility engine, e.g. “an employee can use the client device at home to access a virtual desktop of his/her work computer” [0103], the image frame from the remote VM across the network, e.g. “A switch 730, which can be based in hardware and/or software, can select virtual monitor A 720A and cause images from frame buffer A 710A to be sent to client device 102A-F, such as over one or more networks” [0095]. 
For the record, the accessibility engine is implicitly cited as a function usable by “an employee”, that can use the client device “to access a virtual desktop” [0103])
processing the received image frame by the first accessibility engine to generate a first output, the first output comprising at least one of (a) a modified received image frame, or (b) metadata of the received image frame.
(Kumar teaches processing the received image frame, e.g. “the image can be provided for presenting on a physical monitor of a client device” [0095], by the first accessibility engine, evidenced by functionality of the “client device 102A-F accessing virtualization environment” [0077], to generate a first output [0077], the first output comprising at least one of (a) a modified received image frame [0077], e.g. “software is executed in virtualization environment to implement changes to a virtual desktop, and updated image frames are transmitted to the client device to display the changes to the virtual desktop” [0077])

However, Kumar does not disclose the following:
(1)	processing the received image frame, by the first accessibility engine, according to an accessibility policy associated with the client device to generate a first output, the first output comprising at least one of (a) a modified received image frame, or (b) metadata [[of]] generated by the first accessibility engine for the received image frame; 
(2)	composing, by the first accessibility engine, a composite image frame for display on the client device, the composite image frame being a combination of data from the received image frame and data from at least one of (a) the modified received image frame, or (b) the metadata generated by the first accessibility engine for the received image frame; and 
(3) 	displaying the composite image on the client device.
Nonetheless, this feature would have been made obvious, as evidenced by Lee.
(1) (Lee teaches processing the received image frame [0020, 0022], by the first accessibility engine, according to an accessibility policy associated with the client device – the policy represents “The resolution of the display device 110 may be transmitted to the server 160 when the client host 120 is booted, or may be transmitted each time with the coordinate information” [0020] to generate a first output, e.g. “the drawing unit 230 generates according to the resolution of the display device 110, e.g., scaling the client-end image, to match the resolution of the display device” [0022], the first output comprising at least one of (a) a modified received image frame, e.g. “transmits the coordinate information and the remote image to the drawing unit 230. The drawing unit 230, e.g., a graphic engine, coupled to the calculation unit 210, draws the cursor on the remote image according to the remote image and the coordinate information that the calculation unit 210 transmits to generate the client-end image” [0022])
(2) (Lee teaches composing, by the first accessibility engine, a composite image frame, e.g. “adjusts the client-end image that the drawing unit 230 generates according to the resolution of the display device 110, e.g., scaling the client-end image, to match the resolution of the display device” [0022], for display on the client device [0022], the composite image frame being a combination of data from the received image frame, e.g. “receives the remote image of the server end through the network control module” [0022], and data from at least one of (a) the modified/adjusted received image frame, e.g. “transmits the coordinate information and the remote image to the drawing unit 230. The drawing unit 230, e.g., a graphic engine, coupled to the calculation unit 210, draws the cursor on the remote image according to the remote image and the coordinate information that the calculation unit 210 transmits to generate the client-end image” [0022])
(3) (Lee teaches displaying the composite image on the client device, e.g. “the adjusted client-end to the display device” [0022])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar with the teachings of Lee. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Lee on the first accessibility of Kumar. 
The motivation would have been to benefit from “a control chip for a virtual client desktop” [0022 – Kumar].

However, Kumar in view of Lee does not disclose the following:
detecting whether the remote VM is operational based on contents of the received image frame; 
Nonetheless, this feature would have been made obvious, as evidenced by Ozerov.
(Ozerov teaches detecting whether the remote VM, e.g. “remote session may be a remote desktop session hosted by the RAS 101, or a virtual desktop session hosted by a virtual machine” [Column 4, Lines 29-31], is operational or active [Column, 6, Lines 64-66; Column 7, Lines 8-57; FIG. 4, All Elements], e.g. “determines whether the server 101 is active or inactive” [Column, 6, Lines 64-66], based on contents of the received image frame [Column 7, Lines 8-57; FIG. 4, All Elements], e.g. “determines a frame rate output of content received from a server” [Column 7, Lines 14-16])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lee with the teachings of Ozerov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the detecting step of Ozerov on the remote VM of Kumar in view of Lee.
The motivation would have been to promote display at the client device, such that “reception of content for display is executed by the client application according to the activated mode” [Column 7, Lines 54-57 – Ozerov].
Regarding claim 7 and 15, Kumar in view of Lee in view of Ozerov discloses the following:
the method further comprising storing the first output on a storage device.
(Kumar teaches storing the first output on a storage device [0096] or frame buffer [0059]. 
The frame buffer is cited as follows: “One or more graphic memories 226 can also include one or more frame buffers 316” [0059].
The first output is stored as follows: “These virtual monitors can continue to virtualize the display of a portion of the virtual desktop, and corresponding frame buffers can continue to store updated images of these virtual monitors” [0096])
Regarding claim 17, Kumar discloses the following:
A computer system comprising: 
a client device comprising a virtualized desktop infrastructure (VDI) client running on the client device; 
(Kumar discloses a client device [0046] comprising a virtualized desktop infrastructure (VDI) client running on the client device [0047])
a first accessibility engine located on the VDI client; 
(Kumar discloses a first accessibility engine located on the VDI client, e.g. “an employee can use the client device at home to access a virtual desktop of his/her work computer” [0103])
a network; 
(Kumar discloses a network [0095])
a remote virtual machine (VM) connected to the VDI client through the network, the remote VM running on a host device; and 
(Kumar discloses a remote virtual machine (VM) connected to the VDI client through the network [0002, 0046, 0047], the remote VM running on a host device [0045, 0047])
a processor, wherein the processor is programmed to carry out a method of processing an image frame by the first accessibility engine, 
(Kumar discloses a processor [0106], wherein the processor is programmed to carry out a method [0106] of processing an image frame [0095] by the first accessibility engine [0103])
the method comprising: 
accessing, by the VDI client, the remote VM; 
(Kumar teaches accessing by the VDI client a remote virtual machine (VM) [0047], the remote VM being [0002, 0047])
receiving, by the first accessibility engine, the image frame from the remote VM across the network; and 
(Kumar teaches receiving, by the first accessibility engine, e.g. “an employee can use the client device at home to access a virtual desktop of his/her work computer” [0103], the image frame from the remote VM across the network, e.g. “A switch 730, which can be based in hardware and/or software, can select virtual monitor A 720A and cause images from frame buffer A 710A to be sent to client device 102A-F, such as over one or more networks” [0095]. 
For the record, the accessibility engine is implicitly cited as a function usable by “an employee” that can use the client device “to access a virtual desktop” [0103])
processing the received image frame by the first accessibility engine to generate a first output, the first output comprising at least one of (a) a modified received image frame, or (b) metadata of the received image frame.
(Kumar teaches processing the received image frame, e.g. “the image can be provided for presenting on a physical monitor of a client device” [0095], by the first accessibility engine, evidenced by functionality of the “client device 102A-F accessing virtualization environment” [0077], to generate a first output [0077], the first output comprising at least one of (a) a modified received image frame [0077], e.g. “software is executed in virtualization environment to implement changes to a virtual desktop, and updated image frames are transmitted to the client device to display the changes to the virtual desktop” [0077])

However, Kumar does not disclose the following:
(1)	processing the received image frame, by the first accessibility engine, according to an accessibility policy associated with the client device to generate a first output, the first output comprising at least one of (a) a modified received image frame, or (b) metadata [[of]] generated by the first accessibility engine for the received image frame; 
(2)	composing, by the first accessibility engine, a composite image frame for display on the client device, the composite image frame being a combination of data from the received image frame and data from at least one of (a) the modified received image frame, or (b) the metadata generated by the first accessibility engine for the received image frame; and 
(3) 	displaying the composite image on the client device.
Nonetheless, this feature would have been made obvious, as evidenced by Lee.
(1) (Lee teaches processing the received image frame [0020, 0022], by the first accessibility engine, according to an accessibility policy associated with the client device – the policy represents “The resolution of the display device 110 may be transmitted to the server 160 when the client host 120 is booted, or may be transmitted each time with the coordinate information” [0020] to generate a first output, e.g. “the drawing unit 230 generates according to the resolution of the display device 110, e.g., scaling the client-end image, to match the resolution of the display device” [0022], the first output comprising at least one of (a) a modified received image frame, e.g. “transmits the coordinate information and the remote image to the drawing unit 230. The drawing unit 230, e.g., a graphic engine, coupled to the calculation unit 210, draws the cursor on the remote image according to the remote image and the coordinate information that the calculation unit 210 transmits to generate the client-end image” [0022])
(2) (Lee teaches composing, by the first accessibility engine, a composite image frame, e.g. “adjusts the client-end image that the drawing unit 230 generates according to the resolution of the display device 110, e.g., scaling the client-end image, to match the resolution of the display device” [0022], for display on the client device [0022], the composite image frame being a combination of data from the received image frame, e.g. “receives the remote image of the server end through the network control module” [0022], and data from at least one of (a) the modified/adjusted received image frame, e.g. “transmits the coordinate information and the remote image to the drawing unit 230. The drawing unit 230, e.g., a graphic engine, coupled to the calculation unit 210, draws the cursor on the remote image according to the remote image and the coordinate information that the calculation unit 210 transmits to generate the client-end image” [0022])
(3) (Lee teaches displaying the composite image on the client device, e.g. “the adjusted client-end to the display device” [0022])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar with the teachings of Lee. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Lee on the first accessibility of Kumar. 
The motivation would have been to benefit from “a control chip for a virtual client desktop” [0022 – Kumar].

However, Kumar in view of Lee does not disclose the following:
detecting whether the remote VM is operational based on contents of the received image frame;
Nonetheless, this feature would have been made obvious, as evidenced by Ozerov.
(Ozerov teaches detecting whether the remote VM, e.g. “remote session may be a remote desktop session hosted by the RAS 101, or a virtual desktop session hosted by a virtual machine” [Column 4, Lines 29-31], is operational or active [Column, 6, Lines 64-66; Column 7, Lines 8-57; FIG. 4, All Elements], e.g. “determines whether the server 101 is active or inactive” [Column, 6, Lines 64-66], based on contents of the received image frame [Column 7, Lines 8-57; FIG. 4, All Elements], e.g. “determines a frame rate output of content received from a server” [Column 7, Lines 14-16])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lee with the teachings of Ozerov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the detecting step of Ozerov on the remote VM of Kumar in view of Lee.
The motivation would have been to promote display at the client device, such that “reception of content for display is executed by the client application according to the activated mode” [Column 7, Lines 54-57 – Ozerov].
Claim(s) 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lee in view of Ozerov in view of Kudrin et al. (Pat. No. US/10776236 filed on April 16, 2020; hereinafter Kudrin).
Regarding claims 2, 10, and 18, Kumar in view of Lee in view of Ozerov does not disclose the following: 
(1)	wherein the host device comprises a second accessibility engine, 
(2) 	wherein the first accessibility engine is a primary accessibility engine, 
(3) 	and the second accessibility engine is a secondary accessibility engine, 
the method further comprising: 
(4) 	determining a health of the primary accessibility engine is low; and 
(5) 	based on the determining, handling processing of image frames according to the accessibility policy by the secondary accessibility engine at the host device instead of handling E101-2-processing of image frames according to the accessibility policy by the primary accessibility engine at the client device 
Nonetheless, this feature would have been made obvious, as evidenced by Kudrin.
(1) (Kudrin teaches that the host device comprises a second accessibility engine, e.g. “the remote server host to decide whether to execute an application on the client device or on the remote server host” [Column 2, Lines 43-47])
(2) (Kudrin teaches that the first accessibility engine in a primary accessibility engine, e.g. “In some embodiments, RAS client 120 may be an HTML5-enabled browser. In such embodiments, the client-host system 100 may be configured to display published remote applications in one or more HTML pages which may be accessed by HTML5-enabled browsers running on the client devices.” [Column 6, Lines 37-42])
(3) (Kudrin teaches that the second accessibility engine is a secondary accessibility engine [Column 6, Lines 37-42; Column 14, Lines 2-5 and Lines 65-67; Column 15, Lines 1-3])
(4) (Kudrin teaches determining a health of the primary accessibility engine is low [Column 2, Lines 27-64], e.g. “a possible embodiment 600 where the remote application server 170 conducts periodic performance checks of the efficiencies of application execution. In this embodiment it is recognized that the remote and local efficiency values are not necessarily static and can vary as the parameters of the client-server computing system 100, such as the network quality and server load, change during the execution of the application. Accordingly, one may set up periodic reassessment of the remote and local efficiency values. By way of example, at block 610 a decision to execute an application on the remote host server is made according to one of the possibilities discussed heretofore and the application is so executed” [Column 6, Lines 37-52] and determining “If the comparison at step 650 shows that the remote efficiency still exceeds the local efficiency, the remote application 170 server may decide to continue executing the application on the remote server, as shown in 670” [Column 6, Lines 59-63])
(5) (Kudrin teaches, based on the determining, handling processing of image frames [Column 6, Lines 42-51] according to the accessibility policy by the secondary accessibility engine at the host device [Column 2, Lines 43-64], instead of handling processing of image frames [Column 6, Lines 42-51] according to the accessibility policy by the primary accessibility engine at the client device [Column 15, Lines 53-67; Column 16, Lines 1-24], e.g. “If the comparison at step 650 shows that the remote efficiency still exceeds the local efficiency, the remote application 170 server may decide to continue executing the application on the remote server, as shown in 670. However, if it is determined that the new local efficiency is now greater than the remote efficiency--for example the quality of the network has deteriorated or the server load increased since the last check--the remote application server 170 may determine to transfer the application to the local client device 110 as described above, as indicated by block 680” [Column 15, Lines 59-67; Column 16, Lines 1-6]. 
For evidence of processing image frames, Kudrin teaches the following: 
“the published remote applications will be perceived as web-based applications, while in reality they are executed by the virtualized execution environment 160. A menu associated with each entry of the list may include a plurality of actions accessible to the user with respect to the published application, such as the client gateway identifier, the published application identifier, and the height and width of the frame to be displayed by the client device for rendering the application output” [Column 6, Lines 42-51])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lee in view of Ozerov with the teachings of Kudrin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Kudrin in accordance with the remove VM and the image frames of Kumar in view of Lee in view of Ozerov. 
The motivations would have been to perform “one possible implementation of a continuous performance monitoring while an application is being executed in a client-server computing environment” [Column 2, Lines 17-20 – Kudrin].
Claim(s) 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lee in view of Ozerov in view of Hulse et al. (Pub. No. US2010/0269135 published on October 21, 2010; hereinafter Hulse) in view of Gilboa et al. (Pub. No. US2012/0011445 published on January 12, 2012; hereinafter Gilboa).
Regarding claims 3, 11, and 19, Kumar in view of Lee in view of Ozerov does not disclose the following: 
the method further comprising; 
(1)	prior to receiving the image frame, calibrating the first accessibility engine; 
(2)	comparing the first output to a policy associated with the client device; and 
(3)	based on the comparison, recalibrating the first accessibility engine.
Nonetheless, this feature would have been made obvious, as evidenced by Hulse.
(1) (Hulse teaches prior to receiving the image frame [0029], calibrating the first accessibility engine [0029], e.g. “When an application associated with the virtual desktop (e.g., applications 110-116) needs to render video and/or audio output, it renders them to these two components of the virtual desktop with which it is associated. Pool manager 104 associates each application running on the server (e.g., application 110-116) with a particular virtual desktop (e.g., 106 or 108) by setting environment variables which tell each application which graphic display and which audio sync it should use” [0029])
(2) (Hulse teaches comparing the first output to a policy, by determining cursor movement data [0040; FIG. 4, Element 308] associated with the client device, e.g. “policies for a user's organization are complied with” [0049])
(3) (Hulse teaches, based on the comparison, recalibrating the first accessibility engine, e.g. “renders the cursor locally on physical display 118 at the new location, but with the new appearance (330)” [0042])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lee in view of Ozerov with the teachings of Hulse. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the well-known calibrating techniques and re-calibrating techniques of Hulse on the accessibility engine of the VDI client of Kumar in view of Lee in view of Ozerov.
There would have been two motivations for applying the teachings of Hulse as follows: 
1) “a user's interactions with a virtual desktop may be handled” [0039 – Hulse].
2) “the correct appearance of the cursor with respect to the underlying application is still maintained” [0042 – Hulse].

However, Kumar in view of Lee in view of Ozerov in view of Hulse does not disclose the following:
(1)	comparing the first output to [[a]] the accessibility policy associated with the client device, the accessibility policy comprising an indication of a degree to which features of the first accessibility engine should be activated; and 
(2)	based on the comparison, recalibrating the first accessibility engine so future outputs comply with the accessibility policy.
Nonetheless, this feature would have been made obvious, as evidenced by Gilboa.
(1) (Gilboa teaches comparing the first output to the accessibility policy associated with the client device [0102-0104], the accessibility policy comprising an indication of a degree to which features of the first accessibility engine should be activated, e.g. “the server determines a scaling transformation and a position transformation between a server desktop reference frame and a client desktop reference frame” [0103])
(2) (Gilboa teaches, based on the comparison, recalibrating the first accessibility engine so future outputs comply with the accessibility policy, e.g. “the server then performs the transformation of the cursor position from the client desktop reference frame to the server desktop reference frame” [0104])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lee in view of Ozerov in view of Hulse with the teachings of Gilboa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Gilboa to modify future outputs of the client device of Kumar in view of Lee in view of Ozerov in view of Hulse.
The motivation would have been as follows: “the current display settings of the server desktop match current display settings for the client desktop” [0101 – Gilboa].
Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lee in view of Ozerov in view of Hulse et al. (Pub. No. US2010/0269135 published on October 21, 2010; hereinafter Hulse).
Regarding claims 5 and 13, Kumar in view of Lee in view of Ozerov does not disclose the following: 
wherein the first output further comprises an audio file generated at least in part based on the metadata generated for the received image frame.
Nonetheless, this would have been obvious, as evidenced by Hulse.
(Hulse teaches that the first output further comprises an audio file generated [0007, 0036], e.g. “The audio output component is configured to generate audio output data for the one or more associated applications” [0007], at least in part based on the metadata generated for the received image frame [0007, 0036] – see the encoded graphic display data [0007])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lee in view of Ozerov with the teachings of Hulse. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Hulse to generate the first output of Kumar in view of Lee in view of Ozerov.  
The motivation would have been as follows: “the encoded audio output data such that visible and audible components of the representation of the allocated virtual computer are substantially synchronized” [0007 – Hulse].
Claim(s) 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lee in view of Ozerov in view of Cohen (Pub. No. US2011/0246924 published on October 6, 2011; hereinafter Cohen).
Regarding claims 6 and 14, Kumar in view of Lee in view of Ozerov does not disclose the following: 
wherein the processing the received image frame further comprises detecting text within the received image frame.
Nonetheless, this feature would have been made obvious, as evidenced by Cohen.
(Cohen teaches that processing the received image frame further comprises detecting text – see “accessibility text of the image” [0020] – within the received image frame, 
e.g. “Identify: … 
b. The type of object (window, text, etc…
d. Other attributes specific to the object such as the value for the text object” [0038 -0042])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lee in view of Ozerov with the teachings of Cohen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the detecting step of Cohen, in order to detect text within the received image frame of Kumar in view of Lee in view of Ozerov. 
The motivation would have been to yield a predictable result as follows: “the accessibility context information 124 could be captured” [0035 – Kumar].
Regarding claims 8 and 16, Kumar in view of Lee in view of Ozerov in view of Cohen disclose the following: 
wherein the modified received image frame was modified by at least in part by magnification, a color filter, or a sharpness filter.
(Cohen teaches that the modified received image frame was modified – see enlarged view [0024] – by at least in part by magnification, e.g. “Some examples of conventional accessibility functionality include a magnifier to enlarge the view of a portion of the display content” [0024])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lee in view of Ozerov with the teachings of Cohen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Cohen to the modified received image frame of Kumar in view of Lee in view of Ozerov. 
The motivation would have been to provide “conventional accessibility functionality” [0024 – Kumar].


Response to Amendment 
Applicant’s arguments, see “REMARKS”, filed February 17, 2021, with respect to claims 1-3, 5-11, and 13-19. Those arguments have been considered but are moot due to new ground(s) of rejection. 
Examiner has discovered prior arts of which have been applied for a new grounds of rejection under 35 U.S.C. 103(a). Please see list below: 
Ozerov et al. (Pat. No. US/10848568 filed on July 3, 2018)
Kudrin et al. (Pat. No. US/10776236 filed on April 16, 2020; hereinafter Kudrin)
Independent claims 1, 9, and 17 have been rejected with a new grounds of rejections. 
Dependent claims 2, 10, and 18 have been rejected by a new ground of rejections. 
All remaining dependent claims have been rejected with prior art of record. 
Therefore, Examiner maintains the rejection under 35 U.S.C. 103(a).
Due to new ground(s) of rejection, Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.

Conclusion
The prior arts used for this office action were the most substantial for this rejection. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/
Examiner, Art Unit 2199                                                                                                                                                                                         March 29, 2021